Citation Nr: 1411138	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-15 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  The propriety of the reduction of the 10 percent rating for the service-connected external hemorrhoids, effective on April 1, 2008. 

2.  Entitlement to an initial evaluation for the service-connected external hemorrhoids in excess of 10 percent, prior to April 1, 2008, and in excess of 20 percent for the service-connected external hemorrhoids, beginning on March 31, 2011.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to February 2004.

These matters came before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2004 by the RO that, in part, granted service connection for external hemorrhoids and assigned an initial noncompensable rating, effective on February 7, 2004.  

In a February 2005 rating decision, the RO assigned a 10 percent rating for the service-connected external hemorrhoids, effective on February 7, 2004.

This matter was previously before the Board in February 2011, when the initial assignment of the 10 percent rating for the service-connected external hemorrhoids and the subsequent reduction to a noncompensable rating in a January 2008 rating decision, effective on April 1, 2008, was noted to constitute the assignment of a staged rating during the appeal. 

In an April 2012 rating decision, the RO increased the rating for the service-connected external hemorrhoids to 20 percent, effective on March 31, 2011.  This increase during the appeal did not constitute a full grant of the benefit sought.  

Therefore, the Veteran's claim for increase remains on appeal. See AB v. Brown, 6 Vet. App. 35, 39 (1993).

A review of the Veterans Benefits Management System (VBMS) does not reveal any documents and review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  The reduction of the rating for the service-connected external hemorrhoids from 10 percent to no percent effective on April 1, 2008 was based on a limited examination that did not fully address whether there had been clear improvement in the disability under the ordinary conditions of life.

2.  Prior to March 31, 2011, the service-connected hemorrhoids disability is not shown to have been manifested by more than large or thrombotic irreducible hemorrhoids with excessive redundant tissue evidencing frequent occurrences.

3.  Beginning on March 31, 2011, the service-connected hemorrhoid disability is first shown to have been manifested by persistent bleeding with secondary anemia or fissures.  


CONCLUSIONS OF LAW

1.  The decision by the RO that reduced the rating from 10 percent to no percent for the service-connected hemorrhoids is void ab initio.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 4.114 including Diagnostic Code 7336 (2013).

2.  For the period of the appeal prior to March 31, 2011, the criteria for the assignment of an increased rating in excess of 10 percent for the service-connected external hemorrhoids were not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114 including Diagnostic Code 7336.

3.  The criteria for the assignment of an increased rating in excess of 20 percent for the service-connected hemorrhoids beginning on March 31, 2011 are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114 including Diagnostic Code 7336.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran originally received VCAA notice in February 2004.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  A February 2008 letter also provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473.  

Part of the issue on appeal stems from disagreement with the reduction.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).   

The Veteran received notice applicable to the reduction of an evaluation in June 2007.  There has been no allegation of prejudice with regard to the notice in this case; hence, further VCAA notice is not required with regard to the initial rating appeal.  The duty to assist provisions of VCAA have been met. 

The claims file contains the service treatment records (STRs), reports of post-service medical treatment, and reports of recent VA examinations.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2013).


Rating Reduction

The Veteran asserts that the reduction of the rating from 10 percent to no percent for the service-connected hemorrhoids was not proper.  In his February 2008 Notice of Disagreement, the Veteran argued that he needed another examination and that a rating of at least 20 percent was warranted.

The Board observes that the Veteran's previous 10 percent rating was not in effect for more than five years, as it was effective beginning on February 7, 2004.  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

VA was required to provide the Veteran with notice of the proposed reduction and an explanation of the reasons for the reduction in addition to provision of 60 days during which the Veteran could submit evidence in support of maintaining the disability rating.  See 38 C.F.R. § 3.105(e).

The Court has consistently held that, when an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

The law provides that, where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In this case, the Veteran was granted service connection and assigned the 10 percent rating for external hemorrhoids, effective on February 7, 2004.  He asserts that the reduction for his service-connected external hemorrhoids was not proper.  

The RO in this case informed the Veteran that the proposed reduction was based on the findings of a May 2007 VA examination.  The June 2007 rating decision was accompanied by a June 2007 letter providing the Veteran with the 60-day notice for submission of additional evidence and giving the Veteran the option of a hearing.   

A rating reduction must be based upon review of the entire history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board, however, must focus on the evidence available to the RO at the time the reduction was made, although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-2 (1992).

A veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); see also Brown v. Brown, 5 Vet. App. 413, 418 (1993).

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155. When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.

In any disability rating reduction, not only must it be determined that an improvement has actually occurred, but it must also be determined that the improvement actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000). 


Analysis

The Veteran was assigned a 10 percent rating effective on February 7, 2004 by way of a February 2005 rating decision.  The 10 percent rating remained in effect until April 1, 2008, when it was reduced to no percent by way of a June 2007 rating decision.

The June 2007 rating decision reduced the rating primarily based on the findings from a May 2007 VA examination.  The May 2007 VA examiner found there were minimal hemorrhoids without any bleeding or fissures in January 20007.  The examiner noted the hemorrhoids were present and reducible.  The examiner stated that there was no redundant tissue, that the sphincter tone was normal, and that there were no fissures.

However, the June 2007 rating decision did not fully address whether the service-connected disability picture manifested by the service-connected hemorrhoids had shown a clear improvement under the ordinary conditions of life.  

Instead, the RO focused on the May 2007 VA examination report that the Veteran had a successful hemorrhoidectomy in January 2007, as opposed to whether the hemorrhoid condition had undergone sustained improvement in light of the Veteran's complaints of ongoing problems.  

On this record, the Board finds that the May 2007 VA examination did not fully assess the severity of the service-connected external hemorrhoids in terms of the Veteran's reports of ongoing difficulty after the surgery or undertake further action to fully evaluate the severity of the condition.

To the extent that the Veteran stated at the time of the May 2007 VA examination that the hemorrhoidectomy was a successful procedure, the examination still identified the presence of hemorrhoids.  Moreover, in statements submitted in connection with the appeal, the Veteran continued to assert how his service-connected hemorrhoid disability was worse than evaluated.  

Moreover, in reducing the rating, the RO did not address whether the evidence made it "reasonably certain" that improvement would be maintained under the ordinary conditions of life.  

As noted, a rating reduction must be based upon a review of the entire history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Since the reduction determination was based on less than a full evidentiary record, the Board finds that the reduction based on the one examination in May 2007 is not supportable.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); see also Brown v. Brown, 5 Vet. App. 413, 418 (1993).

For these reasons, the Board finds that the 10 percent rating for the service-connected external hemorrhoids must be restored beginning on April 1, 2008.


Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes, however, that, regarding the initial evaluation for hemorrhoids, that rule does not apply, because the appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2013).  

Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran. 38 C.F.R. § 4.3.


Analysis

In an April 2012 rating decision, the RO increased the rating to 20 percent for the service-connected hemorrhoid disability, effective on March 31, 2011.

The service-connected hemorrhoids have been evaluated under Diagnostic Code 7336, which pertains to hemorrhoids, external or internal.  

A 20 percent evaluation is assigned for external or internal hemorrhoids with persistent bleeding, and with secondary anemia, or with fissures.  

A 10 percent evaluation is assigned for external or internal hemorrhoids that are irreducible, large or thrombotic, with excessive redundant tissue, and evidencing frequent recurrences.  

A noncompensable evaluation is assigned for external or internal hemorrhoids that are mild or moderate. 38 C.F.R. § 4.114, Diagnostic Code 7336.  

The 10 percent evaluation for the service-connected external hemorrhoids was based on the findings reported in connection with a June 2004 VA examination.  

At that time, the Veteran reported experiencing a sensitive uncomfortable feeling in the perianal area when he wiped.  The examiner noted that the Veteran's primary care provider described large noninflamed external hemorrhoids.  

On the basis of the findings, in a February 2005 rating decision, the RO assigned a 10 percent rating for hemorrhoids, effective on February 7, 2004.  In assigning a 10 percent rating for the hemorrhoids, the RO notified the Veteran that, since there was a likelihood of improvement, the assigned evaluation was not considered permanent and was subject to a future review examination.  

An April 2004 VA treatment record noted that  the Veteran reported having external hemorrhoids that acted up about once a year or sometimes with bowel movement.  The examination showed a large non-inflamed external hemorrhoid.

A December 2006 VA outpatient record showed that the Veteran reported that his hemorrhoids bothered him all of the time.  Then, the VA outpatient records showed that a hemorrhoidectomy had been performed in January 2007.  

On follow-up in March 2007, the VA examiner noted that the Veteran reported "doing well" and having "no complaints."

During a May 2007 VA examination, the Veteran denied further bleeding and reported minimal pain on bowel movements since the surgery.  

The Veteran stated that the hemorrhoids did not affect his daily activities or work in any way.  He denied any anal itching, diarrhea, tenesmus, perianal discharge, incontinence, or thrombosis and reported the surgery was successful.  

On examination, there were noted to be minimal hemorrhoids without any bleeding or fissures.  The examiner noted reducible hemorrhoids.  There was no redundant tissue.  Sphincter tone was normal.  There were no fissures, and the lumen was normal. 

On VA examination in March 2011, the Veteran reported having daily anal itching after every bowel movement.  He reported having rectal bleeding in small amounts on a weekly basis.  

On examination, there were noted to be multiple external hemorrhoids, one of which was very large and thrombosed.  It was not reducible, but did not appear to be bleeding.  There was a moderately large rectal fissure noted, but there was no bleeding from the fissure on examination.  The examiner was unable to perform a digital rectal examination due to pain.

On this record, the Board finds that the criteria for a rating higher than 10 percent have not been met of the period of the appeal prior to March 31, 2011.  

Prior to March 31, 2011, there was no evidence the Veteran's external hemorrhoids involved persistent bleeding, secondary anemia or fissures.  

By the Veteran's own admission upon VA examination in June 2004, in general he had no blood on the toilet or stool.  Furthermore, the Veteran has not been described as anemic and no fissures are noted in the record.

Based on this record, the Veteran is not entitled to an increased initial evaluation in excess of 10 percent for the service-connected hemorrhoids prior to March 31, 2011.  

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was awarded the highest rating available under Diagnostic Code 7336 based on the finding of the March 2011 VA examination.  This increase was based on evidence of a large fissure.

There are no other relevant code sections for consideration for any portion of the appeal period.  For example, there is no showing of impaired sphincter control, or stricture or prolapse of the rectum or anus, such as to warrant evaluation under Diagnostic Codes 7332-7334.


Extraschedular Consideration

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

There are no exceptional or unusual factors with regard to the Veteran's external hemorrhoids.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) "[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.")

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, as they address various symptoms and their effect on functioning, and provide for consideration of greater disability and symptoms than currently shown by the evidence. 

The symptoms associated with the Veteran's external hemorrhoids, to include bleeding and the fissure are not shown to cause any impairment that is not already contemplated by the rating criteria.

Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Consequently, referral for extraschedular consideration is not warranted. 



ORDER

As the reduction of the 10 percent rating for the service-connected external hemorrhoids was not proper, it is void ab initio.

An increased rating in excess of 10 percent for the service-connected hemorrhoids for the period of the appeal prior to March 11, 2011

An increased rating in excess of 20 percent for the service-connected hemorrhoids, beginning on March 31, 2011, is denied.  




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


